In two related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals, as limited by her brief, from so much of two orders of fact-finding and disposition of the Family Court, Queens County (Bogacz, J.), (one as to each child) both dated September 5, 2003, as, after fact-finding and dispositional hearings, found that she permanently neglected the subject children, terminated her parental rights and transferred guardianship and custody of the subject children to the petitioner and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the orders are affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother’s contentions, the petitioner satisfied its burden of proving that she permanently neglected her children by failing to plan for their future despite the petitioner’s diligent efforts to encourage meaningful relationships with them (see Social Services Law § 384-b [7]; Matter of Star Leslie W., 63 NY2d 136, 144 [1984]; Matter of S. Children, 183 AD2d 417 [1992]).
The mother’s remaining contentions are without merit. H. Miller, J.P., Adams, Crane and Spolzino, JJ., concur.